The child who is the subject of this case appears to have a strong relationship with her natural parents and with her natural brothers and sisters as well as with the prospective adopting parents. The prospective adopting father is the sponsor for immigration purposes of the natural parents, who live on property belonging to the prospective adopting parents.
It seems clear that the prospective adopting parents love the child and could provide more than adequate financial support for her. The child appears already to have been informally adopted according to the customs of the respective homelands (Tuvalu and Samoa) of the natural and adopting parents. We conclude, however, that a legal termination of parental rights — in which the natural parents would have no right to reclaim the child, not even if they should leave Samoa, and not even if the child should wish to leave with them — would not be in the best interest of the child.
The petition for relinquishment of the legal rights and obligations of the natural parents is denied. The child may, however, continue to live with her "adopted" family so long as this is her wish and the wish of her natural parents.
It is so ordered.